DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the remarks received 04/21/2022. 
Acknowledgement is made to the cancellation of claim 20. 
Acknowledgement is made to the withdrawal of claims 16-19. 
Acknowledgement is made to the newly added claim 21.
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Any claims listed above as withdrawn have been withdrawn from further consideration by the examiner, as these claims are drawn to a non-elected invention.
Claims 1-15 and 21 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0038122 A1 to Peters (herein after “Peters”) in view of U.S. Patent Publication No. 2012/0330292 A1 to Shadduck et al. (herein after “Shadduck”) and U.S. Patent Publication No. 2016/0346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko).
Regarding claim 1, Peters teaches an arthroscopic cutting probe (Fig. 1; surgical micro-resecting instrument 10), comprising: 
a proximal hub (Fig. 1-2; outer hub 20, inner hub 22 and the cap 18 serve as a hub assembly); 
an elongated shaft assembly ( Fig. 1-2; outer blade 12 and inner blade 14 members comprise blade assembly) that extends distally from the proximal hub (Fig. 1-2; outer hub 20, inner hub 22 and the cap 18 serve as a hub assembly) to a working end (Fig. 2; distal end 82 of inner tubular member 22 forms a cutting tip 86 located within cutting window 34 of distal section 30 of outer tubular member 16) of the arthroscopic cutting probe, the elongated shaft assembly comprising an outer metal sleeve (¶[0023] discusses the outer tubular member as being preferably formed of a relatively rigid, electrically conductive material, such as stainless steel) and an inner metal sleeve (¶[0028] discusses the inner tubular member as being formed of a rigid material, such as stainless steel) that is rotationally disposed in a longitudinal bore of the outer metal sleeve (¶[0003] discusses the elongated inner member as being rotated within an elongated outer tubular member), wherein the outer metal sleeve is electrically couplable to an RF source (¶[0023] discusses the cutting surface of the outer tubular member as utilizing RF energy) and includes an exterior, the outer metal sleeve further including an outer cutting window (Fig. 1-2; cutting window 34) and exposed window edges (Fig. 2; cutting edge 36) surrounding the outer cutting window at the working end of the arthroscopic cutting probe, wherein, at the working end of the arthroscopic cutting probe, said outer metal sleeve is electrically insulated over the exterior of the outer metal sleeve while leaving the exposed window edges uninsulated (¶[0023] discusses outer tubular member as being covered, except for the cutting edge, by a dielectric insulator) so that, when the outer metal sleeve is electrically coupled to the RF source, the exposed window edges function as the only active electrode (¶[0036] discusses the device as having an active electrode in a monopolar configuration) along the exterior of the outer metal sleeve at the working end of the arthroscopic cutting probe, the exposed window edges comprising sharp edges for cutting tissue (¶[0036] discusses the teeth of the outer tubular member as being an active electrode), wherein the inner metal sleeve (Fig. 2; inner tubular member 22 having distal end 82, proximal end 80, and central lumen 84) includes an exterior, a distal end, a proximal end and a longitudinal passageway therein, and wherein, at the working end of the arthroscopic cutting probe, and a cutting member (Fig. 2; cutting tip 86) at the distal end of the inner metal sleeve, wherein said cutting member has a distal end, a proximal end and a central passage therein, the central passage extending from an inner cutting window in the cutting member at the distal end of the cutting member to an opening at the proximal end of the cutting member (Fig. 2; cutting tip 86 extending at the distal end of inner tubular member, the central passage extending to inner hub 24), 
wherein the opening at the proximal end of the cutting member is contiguous with the longitudinal passageway in the inner metal sleeve, wherein the inner metal sleeve is rotatable relative to the outer metal sleeve to cause the inner cutting window to rotate past the outer cutting window to resect tissue received in the inner cutting window through the outer cutting window while the exposed window edges remain stationary relative to the rotating inner metal sleeve (¶[0003] discusses the elongated inner member as being rotated within an elongated outer tubular member).
However, Peters fails to teach the inner metal sleeve as being electrically couplable to the RF source, said inner metal sleeve is electrically insulated over the exterior of the inner metal sleeve while maintaining an electrically conductive inner surface that functions as a return electrode in the arthroscopic cutting probe when the inner metal sleeve is electrically coupled to the RF source.
Shadduck teaches an invention for resecting and removing target tissue from a patient’s body. The tissue being cut, captured in a probe, and expelled from the device through a lumen present in a body or shaft of the device (¶[0006]). The device comprising a tubular cutter, having an inner sleeve and an outer sleeve, an RF electrode arrangement located on the cutter (¶[0010]- [0012]). The electrode arrangement comprising an active electrode surface on the distal portion of the outer sleeve, and a return electrode surface located on the interior surface of the inner sleeve (Fig. 14; distal tip 232 having outer sleeve 170 with active electrode surface 250 and inner sleeve 175 having return electrode surface 255). This configuration allows for the efficient extraction of severed tissue through the extraction lumen in a way such that the dimensions of the lumen can be reduced, particularly in the distal regions of the device where size is of critical importance (¶[0006]).
Shadduck further teaches the inner metal sleeve as being electrically couplable to the RF source (¶[0053] discusses the outer and inner sleeves as comprising thin-wall stainless steel material and functioning as opposing polarity electrodes), said inner metal sleeve is electrically insulated over the exterior (Fig. 14; insulation layer 202) of the inner metal sleeve while maintaining an electrically conductive inner surface that functions as a return electrode (Fig. 14; return electrode surface 255) in the arthroscopic cutting probe when the inner metal sleeve is electrically coupled to the RF source.
Therefore, before the effective filing date of the application, it would have been obvious to modify the device of Peters to include an inner metal sleeve being electrically couplable to an RF source, said inner metal sleeve being electrically insulated over the exterior of the inner metal sleeve while maintaining an electrically conductive inner surface that functions as a return electrode, as is taught by Shadduck, as having an inner surface of the inner sleeve being an electrode provides for tissue removal, through the vaporization of tissue, which overcomes previously known issues of similar devices taught in the prior art, such as tissue clogging in the lumen (¶[0057]). 
Peters further fails to teach the cutting member as being a dielectric cutting member attached to the distal end of the inner metal sleeve. 
Orczy-Timko teaches an electrosurgical device having a tubular outer shaft and a tubular inner shaft, each shaft having a window at the distal end, the inner shaft movable within the outer shaft (¶Abstract; [0027]). The movement of the inner shaft of the electrosurgical device occurs for cutting and removing tissue, the removal occurs by the inner shaft rotating and a sharp edge of the inner shaft cutting tissue or bone when the rotation occurs as suitable speeds (¶[0052]). 
Orczy-Timko further teaches the cutting member as being a dielectric cutting member attached to the distal end of the inner metal sleeve (Fig. 3A; inner cutting sleeve 128 has an inner ceramic body 175 at the distal end thereof; ¶[0057]- [0058] discuss the ceramic used for the cutting member as being beneficial for its hardness and fracture toughness).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Orczy-Timko into the device of Peters as Orczy-Timko teaches the ceramic material as being a better cutter than stainless steel (¶[0058]).
Regarding claim 2, Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the proximal end of the dielectric cutting member is received in the distal end of the inner metal sleeve (¶[0056] discusses the inner sleeve having a stainless-steel shaft portion that is coupled to the distal ceramic body and an electrically insulating and lubricious polymer sleeve covering the metal shaft portion of the inner sleeve).  
Regarding claim 3,  Orczy-Timko further teaches the arthroscopic cutting probe of claim 1, wherein the entirety of the dielectric cutting member is formed with a dielectric material (¶[056] discusses the distal ceramic body as being of a wear-resistant ceramic material).  
Regarding claim 4,  Orczy-Timko further teaches the arthroscopic cutting probe claim 3, wherein the dielectric material comprises a wear-resistant ceramic material selected from the group consisting of yttria- stabilized zirconia, magnesia-stabilized zirconia, ceria-stabilized zirconia, zirconia toughened alumina and silicon nitride (¶[0061]).  
Regarding claim 5, Peters further teaches the arthroscopic cutting probe of claim 1, wherein the outer metal sleeve is bullet-shaped at the working end of the arthroscopic cutting probe with the outer cutting window formed thereacross (Fig. 2-3; the distal working end of the inner and outer tubular members are shown as having rounded distal-most ends).  
Regarding claim 6, Orczy-Timko further teaches the arthroscopic cutting probe of claim 5, wherein the distal end of the dielectric cutting member is bullet-shaped with the inner cutting window formed thereacross (Fig. 2-3; the distal working end of the inner and outer tubular members are shown as having rounded distal-most ends).  
Regarding claim 7, Peters further teaches the arthroscopic cutting probe of claim 6, wherein the inner cutting window can be aligned with the outer cutting window to nest in the outer cutting window (¶[0011]).  
Regarding claim 8, Orczy-Timko further teaches the arthroscopic cutting probe of claim 2, wherein an insulating layer received on the exterior of the inner metal sleeve partially overlaps onto an outer surface of the dielectric cutting member at the proximal end of the dielectric cutting member (¶[0056] discusses the inner sleeve having a stainless steel shaft portion that is coupled to the distal ceramic body and an electrically insulating and lubricious polymer sleeve covering the metal shaft portion of the inner sleeve).  
It would have been obvious to a person having ordinary skill in the art to further incorporate the teachings of Orczy-Timko into the device of Peters to provide a lubricous barrier between two members rotatably facing one another (¶[0056]).
Regarding claim 12,  Shadduck further teaches an arthroscopic cutting system, said cutting system comprising: an arthroscopic cutting probe as in claim 1; a motor drive unit (¶[0068]) configured to be coupled to the inner metal sleeve to rotate the inner metal sleeve relative to the outer metal sleeve; a radiofrequency (RF) power supply configured to be coupled to the active electrode and the return electrode (Fig. 1; RF source 150); and a controller configured to control the motor drive unit and the RF power supply (Fig. 1; controller 155).  
Regarding claim 13,  Shadduck further teaches the arthroscopic cutting system of claim 12, wherein the controller is configured to operate the motor drive and RF power supply in a first mode for mechanical tissue cutting in which the motor drive is activated and the RF power supply is not activated and a second mode for a combination of mechanical and electrosurgical tissue cutting in which the motor drive is activated and the RF power supply is activated (¶[0004], [0050], [0057]).  
Regarding claim 14,  Peters further teaches the arthroscopic cutting system of claim 12 further comprising a negative pressure source configured to be coupled to the longitudinal passageway in the inner metal sleeve to draw tissue through the outer cutting window and the inner cutting window (¶[0033]).  
Regarding claim 15,  Peters further teaches the arthroscopic cutting probe of claim 14, wherein the controller is configured to operate the negative pressure source (¶[0033]).  
Regarding claim 21, Shadduck further teaches the arthroscopic cutting probe of claim 1, wherein, when the inner metal sleeve is electrically coupled to the RF source, the electrically conductive inner surface maintained by the inner metal sleeve functions as the only return electrode at the working end of the arthroscopic cutting probe (¶[0053] discusses the outer and inner sleeves as comprising thin-wall stainless steel material and functioning as opposing polarity electrodes).  

Claim 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0038122 A1 to Peters (herein after “Peters”) in view of U.S. Patent Publication No. 2012/0330292 A1 to Shadduck et al. (herein after “Shadduck”) and U.S. Patent Publication No. 20160346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko), further in view of U.S. Patent No. 7,674,263 to Ryan (herein after “Ryan”).
Regarding claim 9, Peters in view of Shadduck and Orczy-Timko teach the arthroscopic cutting probe of claim 1.
However, Peters/Shadduck/Orczy-Timko fails to teach the arthroscopic cutting probe of claim 1, wherein the cutting member has an aperture disposed in a wall of the cutting member at a location opposite to the inner cutting window.
In accordance with the rejection of Orczy-Timko the cutting member is a dielectric cutting member.
Ryan teaches a surgical instrument comprising a hollow tube having a cutting window at the distal end portion. The instrument having inner and outer tubes, the inner tube rotating within the outer tube so that tissue will be cut in the cutting window by the distal end of the inner tube (¶Abstract).
Ryan further teaches the cutting member having an aperture disposed in a wall of the cutting member at a location opposite to the inner cutting window (Fig. 2; aperture 21).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Ryan into the modified device taught by Peters/Shadduck/Orczy-Timko to provide suction on a side of the device opposite that of the inner cutting window (¶[0053]). 
Regarding claim 11, Ryan further teaches the arthroscopic cutting probe of claim 10, wherein the aperture has an area of less than 25% of the outer cutting window. Ryan is silent to the specific size of the taught aperture. However, the aperture of Ryan appears to be within the desired size range of less than 25% of the outer cutting window. Pending a statement of criticality, the recited range is not considered patentably distinct over that of Ryan.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2002/0038122 A1 to Peters (herein after “Peters”) in view of U.S. Patent Publication No. 2012/0330292 A1 to Shadduck et al. (herein after “Shadduck”) and U.S. Patent Publication No. 20160346036 A1 to Orczy-Timko et al. (herein after “Orczy-Timko), further in view of U.S. Patent No. 9,089,344 to Rubin (herein after “Rubin”).
Regarding claim 10, Peters/Shadduck/Orczy-Timko teaches the arthroscopic cutting probe of claim 9, however are silent upon the inner cutting window having an area of at least 50% of an area of the outer cutting window. 
Rubin teaches an analogous tissue cutting surgical instrument using two (an inner and an outer) tubular cutting members to resect tissue placed into the windows of the tubular members. 
Rubin further teaches the inner cutting window having an area of at least 50% of an area of the outer cutting window. (Col. 6, Lines 17-43) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubin into the device of Peters/Shadduck/Orczy-Timko as Rubin teaches the beneficial use of apertures of the claimed size. Rubin discusses the ratio between the first and second cutting windows areas as being between 1:1 and 2:1, as compared to other previous devices which utilized ratios at 1:3 or 1:4. Rubin further discusses this higher inner to outer window are as being beneficial as it shows lower rates of clogging members as compared to devices which had smaller inner windows in comparison to their outer counterparts. (Col 6, Lines 17-43)

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/21/2022, with respect to the rejections of claims 1, 2, 5-7, and 12-15 under 35 U.S.C. over Orczy-Timko Benedek in view of Chin Yem have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Peter/Shadduck/Orczy-Timko.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794